DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered.
 
3. 	Claims 1, 8-10, 13, 16, 22 and 69-90 are pending upon entry of amendment filed on 10/13/21.

Claims 1, 8-10, 13, 16, 22 and 69-90 are under consideration in the instant application.

4.	The following rejections remain.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 8-10, 13, 16, 22 and 69-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.

The specification or the original claims as filed does not provide a written description the phrases “between about 1mM and about 270mM of sucrose” in claim 1 and “between about 25mM and about 270mM of an amino acid” in claim 79.  Applicants assert that the currently added limitation is found from the specification in [0008], example 3, Table 16, Table 58. Although, sucrose of 270mM and proline, glycine and/or arginine of 270mM is supported in Table 16 and 44,  the specification does not support for specific ranges as required by the currently amended claims.  At most, 1-250mM of sucrose ranges in [0123, 136, 143] and 25-260 mM of amino acid or 25-280mM of amino acid ranges are supported [32, 147,190], respectively.  

The instant claims now recite a limitation which was not clearly disclosed in the specification as filed, and now changes the scope of instant disclosure as filed. 

Such limitations recited in the present claims, which did not appear in the specification as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C.112.

Applicant’s response filed on 5/23/22 has been fully considered but they were not persuasive.

Applicant has asserted that the support is from the Fig 4, 7, 15, 23, 24, 33, 34 and 44 and tables 44 and 58 from the specification of the instant application for such amended ranges.

However, the ranges which Applicant claims to be supported from the figures are studied in the presence of histidine buffer of 20mM.  As discussed previously, the claimed combination lacks support and advised to amend the claims to recited supported ranges.
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1, 8-10, 13, 16, 22, 69-90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8-24 of U.S. Application No. 16/566,847.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘847 application recites a pharmaceutical formulation comprising 30-50mg/ml of aflibercept, 1-270mM of sucrose, PEG/polysorbate that is free of  buffer at pH 5.5 and the formulation is stable at 25oC for 2 weeks.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants’ response filed on 5/23/22 has been fully considered but they were not persuasive.

Applicant has asserted that instant claims 79-90 requires an amino acid while the claims of the ‘847 publication do not require any amino acid and the rejection should be withdrawn.

Unlike Applicant’s assertion, claims 1, 8-10, 13, 16, 22 and 69 do not require the amino acid and readable upon addition of PEG as required by the instant application.

9.	No claims are allowable.
 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
July 20, 2022
/YUNSOO KIM/Primary Examiner, Art Unit 1644